Citation Nr: 0740254	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date for non-service 
connected disability pension, currently effective as of 
September 8, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veteran Claims Assistance Act (VCAA), in part, requires 
VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Here, although a September 2003 letter sent to the veteran 
identified his issue of entitlement to a non-service 
connected disability pension, no letter was sent to the 
veteran advising him of the laws and regulations specific to 
effective date issues.  The veteran specifically alleges 
entitlement to an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.400.  The veteran is entitled 
to a letter adequately identifying the evidence necessary to 
substantiate his earlier effective date claim, to include 
notice of the eligibility requirements under 38 C.F.R. § 
3.400. followed by a subsequent readjudication. 

When the veteran first applied for pension benefits in 
September 2003, he also indicated he was filing for Social 
Security Administration (SSA) disability benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran may be 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  To the extent such an application was made, the 
records may be crucial in determining when the veteran became 
disabled.  Under the circumstances presented here, the RO 
should request a copy of the veteran's SSA decision(s) and 
the medical records relied upon. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date for non-service connected 
disability pension.

2.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s), and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative.  They should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



